      Case 1:19-cr-00057-LO Document 32 Filed 03/01/19 Page 1 of 1 PageID# 66



                   UNITED STATES DISTRICT COURT
                                    ** ARRAIGNMENT **

Case No. 1:19CR57                                                   Date: 03/01/2019
Court Time: 2:31 p.m. – 2:37 p.m.


DOCKET ENTRY:         Arraignment


U.S.A. vs. Peter Le
          Dane Nicholas Hughes

PRESENT: Honorable Liam O’Grady, U. S. District Judge
         A. Wachtendonck            , Deputy Clerk
         A. Thomson                 , Court Reporter
         Jim Trump, Daniel Swanwick, Asst. U. S. Attorney
         Mary Nerino, Ryan Campbell, Attorneys for Defendant
                                     , Interpreter


PROCEEDINGS:

☒ Defendant is arraigned and specifically advised of rights.
☒ Defendant waives reading of indictment - WFA
☐ Indictment/Information read.


PLEA:         NOT GUILTY ON ALL COUNTS

☐ Defendant waived Speedy Trial and Court finds Speedy Trial to be waived - - Waiver of Speedy
Trial entered in open Court.


MOTIONS ARGUMENT ON 04/10/2019 at 9:00 a.m.

CASE CONTINUED TO 04/29/2019 at 10:00 a.m. FOR JURY TRIAL

☐ Discovery Order entered in open Court

Deft ☒ Detention continued for Le          ☒ Continued on Bond for Hughes   ☐    Released on
Bond – see Order Setting Conditions of Release
